Citation Nr: 1233267	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956, during the Korean Conflict and peacetime. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with such decision and subsequently perfected an appeal. 

In June 2009, the Board remanded this claim to the RO for additional development, including a VA examination to determine the current extent and etiology of the Veteran's bilateral hearing loss and tinnitus disabilities, private treatment records, and notice regarding alternative forms of evidence in light of the unavailability of the Veteran's service treatment records (STRs).  That development was completed and the case was returned to the Board for appellate review.

In April 2010, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in an October 2011 Memorandum Decision, vacated the Board's April 2010 decision and remanded the claim for compliance with the terms of the Memorandum Decision.  The Board in turn once again remanded this claim for the development requested in the October 2011 Memorandum Decision.  The appeal has been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran had traumatic noise exposure during active service, and the medical evidence establishes that he currently has bilateral sensorineural hearing loss.  

2.  The competent medical opinions as to whether or not the Veteran's current bilateral hearing loss is related to noise exposure in service are in relative equipoise. 

3.  Competent medical opinion relates the Veteran's tinnitus to his sensorineural hearing loss. 


CONCLUSIONS OF LAW

1.  When the benefit of the doubt is resolved in favor of the Veteran, bilateral hearing loss was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  When the benefit of the doubt is resolved in favor of the Veteran, tinnitus was incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

In regards to the claim for service connection for hearing loss of the left ear, the Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

Service Connection

The Veteran contends that he sustained acoustic trauma during active service as the result of exposure to gunfire, jet airplane noise, and heavy machinery.  He notes that he served as a baker, but that he was still required to undergo weapon training and to qualify as a sharpshooter.  The Veteran also states that the bakery was located next to a runway, where he was exposed to jet engine noise as well as the noise from heavy machinery used at a nearby construction project on his base.  He states that he currently has great difficulty with his hearing, and also states that he has ringing of his ears. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the Veteran's service treatment records are unavailable, and are believed to have been destroyed in a fire at the storage facility.  When service treatment records are destroyed, the Board has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

The record further indicates that the Veteran reports he went to work at a textile mill shortly after discharge.  He states that the mill provided him an audiological examination in 1956 that showed hearing loss and that he was issued hearing protection that he used during the over 30 years he was employed at the mill.  The Board notes that attempts to obtain medical records from the mill were not successful, and the Veteran reports the mill closed many years ago and their records were not saved.  

The Veteran indicates that he began to seek treatment for his hearing loss from various private sources in the 1990s.  Once again, he states that these records are not available. 

The report of an August 2007 VA audiology examination notes that the Veteran has used hearing aids since 2001.  He also reported bilateral intermittent tinnitus characterized as a high-frequency ringing.  Following the examination, the assessments included normal to profound hearing loss of the left ear, and normal to severe hearing loss of the right ear.  The results of the audiogram were not provided, but speech recognition was found to be 52 percent for the left ear and 44 percent for the right ear.  The Board notes that these speech recognition scores meet the requirements of 38 C.F.R. § 3.385 for hearing loss for VA purposes.

In a September 2007 addendum to the August 2007 examination, the examiner opined that based on the Veteran's history of military noise exposure and configuration of hearing loss, it is as likely as not that the hearing loss and tinnitus are service connected.  

The Veteran was afforded a VA hearing examination in January 2010.  The claims folder was reviewed by the examiner.  The audiological evaluation demonstrated hearing loss as defined by 38 C.F.R. § 3.385.  The examiner noted the Veteran's report of military noise exposure due to gunfire, jet airplanes, and heavy equipment without the benefit of hearing protection.  His post service history of noise exposure for about 38 years in a textile plant as well as from woodworking and yard work was further noted, as were the Veteran's claims to have used hearing protection at work and during all other activities.  At the conclusion of the examination, the examiner was requested to provide an opinion as to whether or not the Veteran's hearing loss and tinnitus was related to active service.  The examiner opined that she was unable to resolve this issue without resort to mere speculation.  The examiner stated that she was unable to answer the question without service treatment records to determine whether the Veteran had hearing loss on discharge from service.  She then added that the Veteran's military noise exposure seemed relatively minimal compared to his occupational noise exposure, in that he was not in close contact with the aircraft or heavy equipment he described.  The examiner allowed that it was possible that the rifle fire in service had damaged his hearing.  However, she suggested that the post service occupational noise exposure was the more likely cause, and noted that in spite of the Veteran's report of having hearing loss detected when he was first hired and of being issued hearing protection, the use of such testing and protection was not common until the 1980s.  

The Veteran was afforded a final VA hearing examination in May 2012.  His claims folder was reviewed by the examiner, and the same history of military and post service noise exposure noted in the previous examination was described in the examination report.  The Veteran again demonstrated hearing loss as required by 38 C.F.R. § 3.385 on audiological testing.  However, the examiner once more found that he was unable to provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  The reason for this opinion was that there was no audiometric data in the Veteran's service treatment records.  Without audiometric data from the time of the Veteran's enlistment and separation, it was impossible to determine if military noise had an effect on his hearing.  The examiner did relate the Veteran's tinnitus to his sensorineural hearing loss.  

The Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  Although the Veteran's military occupational specialty of baker would not necessarily expose the Veteran to acoustic trauma, his statements regarding rifle fire and weapons training is credible, and he is competent to report these traumas.  The service records that might potentially support the Veteran's claims are missing through no fault of his own, and the benefit of the doubt is resolved in his favor.  Therefore, the requirement for incurrence of an injury during service has been met.  Moreover, the current audiological tests show that the Veteran has hearing loss within the meaning of 38 C.F.R. § 3.385.  This fulfills the requirement of evidence of a current disability. 

The remaining requirement for service connection is evidence of a relationship between the noise exposure in service and the current hearing loss.  The Board notes that this is the type of question that is best answered by medical professionals.  In this case, three medical professionals have attempted to offer opinions regarding a potential relationship. 

At the outset, the Board notes that all three of the medical opinions are flawed in some manner.  The September 2007 VA opinion that relates the Veteran's bilateral hearing loss to service fails to note or discuss the potential damage from 38 years of work in a textile plant following discharge from service, or to account for age related hearing loss.  On the other hand, the January 2010 and the May 2012 examiners both declined to offer an opinion on the basis that to do so without service treatment records would be speculative.  The January 2010 examiner then proceeded to speculate, and while she noted that it was possible the Veteran sustained some degree of hearing loss due to rifle fire in service, she suggested that the Veteran's post service noise exposure was the more likely cause, and further suggested that the Veteran's reports of using hearing protection from the first day at the textile mill was not credible.  The Board notes, as did the Court, that these statements are contradictory, speculative, and lacked a factual basis.  However, as the September 2007 opinion relates the Veteran's hearing loss to military noise trauma, and as the January 2010 opinion at least acknowledges that this is possible, the Board finds that the evidence is basically in equipoise.  That being the case, the benefit of the doubt must be resolved in favor of the Veteran, which means that the Board finds there is a causal relationship between the Veteran's military noise exposure and his current bilateral hearing loss.  38 U.S.C.A. § 5107(b).  It follows that as all requirements have been met, service connection for bilateral hearing loss is established.  









	(CONTINUED ON NEXT PAGE)


Similarly, as the September 2007 examiner also related the tinnitus to the acoustic trauma in service and the May 2012 examiner related the tinnitus to the Veteran's now service connected hearing loss, service connection for tinnitus is also warranted.  38 C.F.R. § 3.310(a) (2011). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


